*679DISSENTING OPINION.
ALLEN, J.
I am unable to concur in tbe opinion herein, written by my Brother Reynolds, for the reasons indicated below.
The action was instituted in the circuit court of the city of St. Louis, August 30, 1910, against the appellant, Stillwell Catering Company, a corporation, and Charles H. Stillwell, to recover $12,000, alleged to be due to the plaintiff for rent under a lease of certain premises in the city of St. Louis, and the further sum of $147.91 alleged to have been expended by plaintiff in making certain repairs on the premises, which it is averred the defendants, by the terms of the lease, were obligated to make. The petition alleges that the defendant, corporation, the Stillwell Catering Company, “is and at all the times mentioned in the petition was a corporation organized and existing under the laws of the State of Missouri. ’ ’ The following affidavit was attached to the petition:
“John McMenamy, being duly sworn, on his oath says, that he is the president of John McMenamy Investment and Real Estate Company, the plaintiff herein; that said plaintiff has a just demand against the defendant and that the amount which the affiant believes the plaintiff ought to recover after allowing all just credits and offsets is the sum of twelve thousand, one hundred and forty-seven dollars and ninety-one cents ($12,147.91), and that the defendant, Charles H. Stillwell, is a nonresident of the State of Missouri, and that the defendant, Stillwell Catering Company, is a corporation having no office in the State of Missouri, nor any officer in the State of Missouri, upon whom service of process can be had.”
Upon the filing of the petition and affidavit, a writ of attachment and summons for both of the defendants was issued, directed to the sheriff of the city of St. Louis, returnable to the October term, 1910, of said *680court. At the return term thereof the sheriff made a not found return as to both defendants., his return showing that he had levied the writ of attachment upon the leasehold estate of the defendants in and to certain real estate described in the return. During the same term the plaintiff sued out an alias writ of summons returnable to the February term, 1911, directed to the sheriff of the city of St. Louis.
At the return term of the alias summons., the plaintiff caused the same to be filed in court with the affidavit of a deputy sheriff of Los Angeles county, California, attached thereto, showing that said deputy sheriff had executed the same in the said county of Los Angeles, State of California, by delivering a true copy thereof, with a copy of the petition, to Charles H. Stillwell, president of the defendant Stillwell Catering Company, on the 19th day of December, 1910; the clerk of the court of which the affiant was. an officer certifying to the official character of the affiant and to his authority to serve process within the last mentioned county and State.
At the February term of said court, 1911, the defendant Stillwell Catering Company, appearing for the purposes of the motion only, filed a motion to quash the alias summons, the ground of said motion being as follows:
“That it appears from the petition in this cause that this defendant is a corporation under the laws of the State of Missouri and that under the laws of the State of Missouri this defendant cannot be served with summons without the State of Missouri, but must be served within said State of Missouri.”
This motion was overruled by the court, the defendant saving its exceptions to the action of the court thereupon. Thereafter the cause was dismissed by. plaintiff as to the defendant, Charles H. Stillwell, and judgment by default was had against defendant, Still-*681well Catering Company, sustaining the attachment and for $5948.63 against .the interest of this defendant in the attached property. At the same term, and within four days after the rendition of this judgment, the defendant corporation, again appearing specially, filed a motion to set aside the judgment for the following reasons:
‘£ 1. That the court was and is without jurisdiction to render judgment against the defendant in this cause, because this defendant has never been summonsed in this cause; and
££2. Because this court erred in overruling the motion heretofore made by this defendant in this cause ■ to quash the summons issued against this defendant and the return thereof. ’ ’
- This motion was overruled, and the defendant Stillwell Catering Company duly perfected its appeal to this court.
The majority opinion holds that the only ground urged for a reversal of the judgment of which we can take notice is the action of the trial court in overruling the motion to quash the alias summons and return. This is upon the ground that only those questions are to be considered in the appellate court which have been duly raised and presented in the trial court. This, in my judgment, has no application here, for the reason that the jurisdiction of the trial court to render any judgment in the cause is challenged, and the question of jurisdiction is one which may be raised in any stage of the proceeding. The jurisdiction of the lower court, attempted to be acquired by service outside of this State was raised by appellant’s motion to set aside the judgment, the grounds of said motion being set out above verbatim; but regardless of this, the question of jurisdiction is open at any stage of the case, and may be raised for the first time in the appellate court, or considered by the court sua sponte.
*682I am of the opinion that the trial court acquired no jurisdiction to render a judgment affecting the rights of the defendant corporation, for the reason that no service was had upon it in the State of Missouri, nor was there compliance with the statutes authorizing either service by publication or personal service beyond the limits of the State.
Section 1770, Revised Statutes 1909, provides that in suits in partition, divorce, attachment, etc., “if the plaintiff or other persons for him shall allege in his petition or at the time of filing same, or at any time thereafter shall file an affidavit stating, that part or all of the defendants are nonresidents of the State, or is a corporation of another State, kingdom or country, and cannot be served in this State in the manner prescribed in this chapter, or have absconded or absented themselves from their usual place of abode in this State, or that they have concealed. themselves so that the ordinary process of law cannot be served upon them, the court in which said suit is brought, or in vacation the clerk thereof, shall make an order directed to the nonresidents, notifying them of the commencement of the suit,” etc. Section 1777 provides how such an order against nonresident, absent or unknown defendants shall be published.
Section 1778, Revised Statutes 1909, provides in part as follows:
“In any of the cases mentioned in section 1770', the plaintiff may cause a copy of the petition, with a copy of the summons, to be delivered to each defend- • ant residing or being without this State, and at any place within the United States or their territories, twenty days before the commencement of the term at which such defendant or defendants are required to appear. ... If the plaintiff, or his attorney of record, in any of the causes mentioned in section 1770, shall allege in his petition or at the time of filing same, *683or at any time thereafter shall mate the affidavit required by said section, and shall file in said cause proof of service of process on any defendant or defendants, in conformity with the provisions of this section, it shall not be necessary for such plaintiff or plaintiffs to obtain the order provided in section 1770 or to procure the publication provided in section 1777. Service of process in conformity with this section shall be as effectual within the limits of this State as personal service within this State, and judgments rendered against defendants thus served shall have the same effect and force within the limits of this State as judgments rendered against defendants personally served with summons in this State.”
It will thus be seen that personal service beyond the limits of this State, in a suit of this character, is authorized by section 1778, supra, only when “the plaintiff, or his attorney of record, in any of the causes mentioned in section 1770', shall allege in his petition or at the time of filing the same, or at any time thereafter shall make the affidavit required by said section;” and that section (1770) provides that the plaintiff shall state in his petition or in the affidavit filed “that part or all of the defendants are nonresidents of the State, or is a corporation of another State, kingdom or country, and cannot be served in this State in, the manner prescribed in this chapter, or have absconded or absented themselves from their usual place of abode in this State, or that they have concealed themselves so that the ordinary process of law cannot be served upon them.”
It seems clear that the plaintiff here did not comply with the aforesaid statutory provisions. Its petition avers that the appellant is a Missouri corporation. The affidavit appended to the petition states merely that the appellant “is a corporation having no office in the State of Missouri nor any officer in the *684State of Missouri upon whom service of process can be had.”
It is well settled that where constructive service is authorized there must- be a strict compliance with the statutory requirements. It is scarcely necessary to cite cases in. support of this proposition, but see Kunzi v. Hickmann, 243 Mo. l. c. 113, 147 S. W. 1002 ; Priest v. Capitan, 236 Mo. 447 ; Stanton v. Thompson, 236 Mo. 7 ; Hinkle v. Lovelace, 204 Mo. l. c. 220, 102 S. W. 1015 ; Kelly v. Murdagh, 184 Mo. 377, 83 S. W. 437 ; Russell v. Grant, 122 Mo. l. c. 179, 26 S. W. 958 ; Myers v. McRay, 114 Mo. 377, 21 S. W. 730 ; Hedrix v. Hedrix, 103 Mo. App. 40, 77 S. W. 495. Personal service beyond the limits of the State provided for by section 1778 has the same effect as service by publication. [See Priest v. Capitan, supra ; Moss v. Fitch, 212 Mo. 484, 111 S. W. 475 ; Hedrix v. Hedrix, supra.] It cannot be said that there was here even a substantial compliance with the provisions of the statute authorizing such service, much less that scrupulous accuracy in complying therewith which the law requires. In such cases, unless there is a strict compliance with the statute, a judgment rendered upon constructive service is void, and is open to attack even in a collateral proceeding. [See Kunzi v. Hickmann, and Moss v. Fitch, supra.]
In this connection it must be observed that section 1778 provides that, in any of the cases mentioned in section-1770, the plaintiff may cause a copy of the. petition, with a copy of the summons to be delivered to each defendant “residing or being without this State,” etc. A corporation of the State of Missouri necessarily cannot become a nonresident of this State. It does not follow its president when he goes beyond the limits of the State, but its domicile remains within the State of Missouri which created it. Hence, it seems clear that section 1778 does not authorize service *685upon a domestic corporation by serving its president or chief officer in another State.
Regardless of what were the questions raised and presented in the trial court, if the court was without jurisdiction to render the judgment appealed from, that judgment cannot stand. For this reason the statutes referred to in the majority opinion, viz., sections 2081, 1848, 1850 and 1851, Revised Statutes 1909, are, in my judgment, without application.
Respondent takes the position however that the service upon the president of the defendant corporation, beyond the limits of this State, is authorized by section 1766, Revised Statutes 1909, which is as follows :
“When any such summons shall be issued against any incorporated company, service on the president or other chief officer of such company, or, in his absence, by leaving a copy thereof at any business office of said company with the person having charge thereof, shall be deemed a sufficient service; and if the corporation have no business office in the county where suit is brought, or if no person be found in charge thereof, and the president or chief officer cannot be found in such county, a summons shall be issued, directed to the sheriff of any county in this State, or any other State, where the president or chief officer of such company may reside or be found, or where any office or place of business may be. kept of such company, and the service thereof shall be same as above.”
This section applies to domestic corporations; service on foreign corporations being provided for by section 1760, Revised Statutes 1909. Section 1766 was amended in 1903 by adding the words “or any other State” which we have italicized above. By this amendment it was evidently intended to permit a judgment in personam to be rendered against a domestic corporation upon service beyond the limits of this *686State,- but in so far as it purports to authorize the rendition of a personal judgment upon extraterritorial service, it is utterly void. [See Moss v. Fitch, supra ; Wilson v. Railroad, 108 Mo. 588, 18 S. W. 286.] This portion of the section appears to have no reference to constructive service in attachment suits or other actions in rem, such as are mentioned in section 1770 and referred to in section 1778, and it seems quite clear that it could have no such application. In the face of the express provisions of the two sections just referred to, it would seem that it could not well be contended that in any of the cases mentioned in section 1770', such extraterritorial service may be had upon a corporation in the absence of an allegation in the petition, or an affidavit, in conformity to section 1770; nor upon a domestic corporation which cannot be a “defendant residing or being without this State,” as required by section 1778.
Such extraterritorial service is necessarily constructive service. [Priest v. Capitain ; Moss v. Fitch ; Hedrix v. Hedrix, supra.] So far as our courts are concerned, the person serving such writ is not recognized as an officer but as a mere individual. [See Priest v. Capitain, supra, l. c. 459.] Being constructive service, it must be governed by the express provisions of section 1778, supra, authorizing service of this character. That section authorizes such service only upon a “defendant residing or being without this State,” and then only when the plaintiff “shall allege in his petition or . . . shall make the affidavit required by” section 1770.
It may be noted also that the plaintiff did not comply with section 1766, for the alias summons served in California was not directed to the sheriff of any county in that State but to the sheriff of the city of St. Louis. If this section could be taken to authorize constructive service upon a corporation (which evi*687dently it cannot); then rigid compliance with its terms would he necessary to confer jurisdiction.
It is said that here the defendant corporation hact “no office in the State of Missouri nor any officer in the State of Missouri upon whom service of process could he had;” and that under such circumstances service could be had upon the corporation only in the manner in which plaintiff attempted to reach it. But however this may be, our duty is not to make the law but to apply it. Whether, under such circumstances, constructive service by publication may be had, upon the petition or affidavit stating that the defendant has concealed itself so that the ordinary process of law cannot be served upon it, or has absconded or absented itself from its usual place of abode in this State, in compliance with section 1770, supra, is a matter which we are not called upon to decide.
For the reasons given above I think that the judgment of the lower court should be reversed; and as I deem the decision rendered by my associates herein to be contrary to the previous decision of the Supreme Court in Priest v. Capitain, 236 Mo. 447, 139 S. W. 204, and to other decisions of that court, I ask that the case be certified to the Supreme Court.